Title: From Alexander Hamilton to William Short, 24 May 1791
From: Hamilton, Alexander
To: Short, William


Treasury DepartmentMay 24, 1791.
Sir,
The President of the United States has signified to me his pleasure, that I should revoke that part of your instructions which confines you to opening loans for no greater sum, at a time, than one million of dollars and which restrains you from opening a subsequent loan till the one preceding has received his approbation; and has also instructed me to authorise you to open each future loan for three millions of florins, and as soon as one loan shall be filled or subscribed to open another, till the sum necessary for fulfilling the act entitled, An Act making provision for the Reduction of the Public Debt and for paying the arrears of interest and instalments of principal which shall have become due to France, to the end of the present year, shall have been completed. Provided however that the terms be not less advantageous than those upon which the last loan has been effected.
With regard to the application of the monies that shall arise from the loans you may make subsequent to that, which has been already announced, it is to be as follows—Reserving in the hands of our Bankers one million and a half of the next succeeding loan and a million of the one immediately succeeding that for completing the purpose of the Act abovementioned, the residue of each and the whole of the future loans are to be applied in payments to France; unless directions shall at any time be given to the contrary. The first monies which shall be paid in upon the two loans, out of which reservations are to be made to the extent contemplated, are, nevertheless, to be applied towards the payments to France; which you will accordingly cause to be done.
You will, doubtless continue to keep me punctually advised of your operations.
With very great consideration and the most cordial esteem,

I have the honor to be   Sir.   Your obedt. Servant
A HamiltonSecy of the Treasury
Wm. Short Esqr.Chargé des Affaires &caAmsterdam
